Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 31, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 31, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00031 -CV
____________
 
IN RE SHIPPERS STEVEDORING COMPANY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 18, 2008, relator, Shippers Stevedoring Company, filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex.
R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Rory R. Olsen, presiding judge of Probate Court Number Three, Harris
County, Texas, to vacate his November 29, 2007 order denying relator=s motion for partial summary
judgment, and to grant the same.  On January 23, 2008, relator filed an
emergency motion to stay trial court proceedings.  




Relators
has not established its entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus and
also deny relators= related emergency motion to stay trial court proceedings.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 31, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.